—Judgment, Supreme Court, New York County (Kibbie Payne, J., and a jury), entered July 10, 2000, in an action for personal injuries sustained when plaintiff was struck by defendants’ cab, in favor of defendants and against plaintiff dismissing the complaint, unanimously affirmed, without costs.
The trial court properly permitted defendants to introduce into evidence plaintiff’s personnel file containing memoranda prepared by plaintiff’s coemployees documenting meetings and discussions pertaining to plaintiffs vision problems prior to the accident. Although plaintiff objected that defendant failed to establish that such memoranda are business records under CPLR 4518 (a), the testimony of plaintiff’s employer’s officer that plaintiff’s personnel file had been kept in the regular course of its business by a vice-president of personnel, now deceased, pursuant to his duty to make a contemporaneous record of complaints or inquiries concerning employees, established a foundation for admission of plaintiffs personnel file under CPLR 4518 (a). Concur — Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.